DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-10, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fortier, US 6,554,235 in view of Schworer, US 5,379,566.
Regarding claim 1:
Fortier discloses a modular post of a shoring system, comprising: 
one or more post end components (32 and 26); and 
a longitudinal extruded post (12) configured to be slidably engaged with an inner portion of at least one fitting ring (92) and having: 

a plurality of grooves (50 and 52) cut into the longitudinal extruded post at predetermined locations along the post; 
wherein the longitudinal extruded post includes a plurality of ribs longitudinally parallel with the longitudinal extruded post (the interior portion of the grooves constitute ribs or the space between grooves could be reasonably considered ribs).
Fortier does not expressly disclose wherein the one or more post end components includes a second plurality of ribs that negatively correspond to the plurality of ribs and that are longitudinally parallel with the longitudinal extruded post.
Schworer discloses an adjustable height post wherein an inner tube (11) is mated with an outer tube (12) via a second plurality of ribs (interior facing ribs of 18) on the outer tube (12) that negatively correspond to a first plurality of ribs (13) on the inner tube and that are longitudinally parallel with the longitudinal extruded posts.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a second plurality of ribs on the post end components of Fortier as suggested by Schworer to enable the post end components to mate with and slide relative to the ends of the longitudinal extruded posts.
Regarding claim 2:

Schworer discloses a post aluminum.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to construct the post of Fortier of aluminum as suggested by Schworer because it is lightweight and can be effectively shaped by rolling or cutting.
Regarding claims 3-6 and 8:
Fortier discloses wherein the fitting ring (92) is mechanically fastened to the post (refer to Fig. 2) by sliding the ring down the post and twisting it into place (92 and 94 are threaded together for twisting adjustment and locking screw 102 is twisted into a groove);
wherein the ring is twisted into place at one of the grooves (via locking screw 102) and wherein the plurality of grooves are cut into the plurality of ribs (they are each other’s inverse).
Regarding claims 9-10:
Fortier discloses wherein the post end component is permanent post end fitting. Permanence is subjective and directed to a state of time.
Regarding claims 17-20:
Fortier discloses wherein the modular post is configured to be coupled to a coupling component (14) of the shoring system; wherein the coupling component is coupled to a bracing component/element/modular ledge panel (90).

.  

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fortier, US 6,554,235 in view of Schworer, US 5,379,566, further in view of Johnston, US 4,787,183
Regarding claims 11-16:
Fortier discloses wherein the post end component comprises an adjustable component with a spring but not screw leg components.
Johnston discloses a post end component comprising screw leg components in a screw leg assembly coupled to a post wherein the screw assembly is used to vary a height of the shoring assembly in an adjustment range; wherein the screw leg assembly remains attached to the post using screw leg clips (34 and 108); wherein the post and screw leg assembly are configured to be moved between locations without disassembly.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the spring assembly for a screw leg assembly as suggested by Johnston into the shoring system of Johnston in order to provide adjustment and reduced setup time (background of Johnston).
Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Fortier fails to disclose a longitudinally extruded post having a first end and a second end because the post of Fortier is made up of two discrete telescoping segments each with its own first and second end, as claimed, the post is not required to a single segment. Having two segments does not preclude the prior art post of Fortier from anticipating “a longitudinal extruded post”.
Regarding applicant’s argument that Fortier fails to disclose the claimed at least one fitting ring because the structure of Fortier is referred to as a collar, the use of differing nomenclature for a structure does not preclude a prior art structure from being read on by claim language. Limitations are not read into claim terms and further, claim terms are given their broadest reasonable interpretation. In the instant case, the collar 92 and structure of Fortier anticipate “a longitudinal extruded post (12) configured to be slidably engaged with an inner portion of at least one fitting ring (92)”. Both of post segments 22 and 24 are shown in Fig. 2 as slidably engaging the ring/collar of Fortier.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633